Title: To James Madison from Turell Tufts, 11 May 1804 (Abstract)
From: Tufts, Turell
To: Madison, James


11 May 1804, Surinam. “It has again become my duty to communicate to your department another change of the Govt. of this Colony. It capitulated on the fourth Instant to Sir Charles Green & Samuel Hood Esq Commanders in Chief of the B. Forces. Inclosed you will find a Paper contg. the capitulation. I shall take the earliest oppy to inform you of the new regulations when they are made known.” Adds in a postscript: “I have time to add that the General recd me with much respect—and that they have not in the most trifling circumstance interfered with our Trade. A proclamation will appear tomorrow regulating our future Commerce.”
